Citation Nr: 0327167	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability. 

Whether new and material evbidence has been submitted to 
reopen the claim service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1968 to June 1971, including service in the 
Republic of Vietnam from November 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
which denied claims for service connection for a right knee 
disability as secondary to a service-connected right foot 
disability; denied
service connection for a low back disability as secondary to 
a service-connected right foot disability; and denied 
entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 based on surgery for a 
service-connected disability and convalescence, commencing in 
March 1995.  The veteran filed a timely Notice of 
Disagreement.  

During the pendency of this appeal, a rating decision of 
February 1999 granted a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30 due to surgical 
treatment of the service-connected right foot from March 6, 
1995 to May 31, 1995, constituting a complete grant as to 
that issue, and that matter is no longer in appellate status.  
The claimant appeared and offered testimony in support of his 
claims at personal hearings held before an RO Hearing Officer 
in September 1997 and in August 2002.  

REMAND

The record shows that a Board of Veterans' Appeals decision 
of October 5, 1988, denied entitlement to service connection 
for a low back disability and a right knee disability.  
Following such denials by the Board, the claims may not be 
re-opened unless new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002).  In October 1995 and 
subsequently, the claimant undertook to reopen his claims for 
service connection for a low back disability and for a right 
knee disability.  Despite the denials of the claims by the 
Board in 1988, the rating decision of February 1997 denied 
the veteran's claims without first determining whether new 
and material evidence had been submitted to reopen those 
claims.

As noted by the United States Court of Appeals for the 
Federal Circuit in Barnett v. Brown,  83 F.3d. 1380 
(Fed.Cir.1996), any statutory tribunal must ensure that it 
has jurisdiction over each case before adjudicating the 
merits.  In Barnett, the Federal Circuit Court also noted 
that  38 U.S.C.A. § 7104(b) does not vary the Board's 
jurisdiction according to how the RO ruled.  As a result, 
before addressing whether grants of service connection are 
warranted, the Board must decide whether new and material 
evidence has been submitted to re-open the claims.  However, 
the board may not decide a claim on a basis different from 
the RO without first ensuring that the appellant has had 
notice and an adequate opportunity to present the claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case must be remanded in order for the RO to 
initially address the issue of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a right knee disability and a low back 
disability as secondary to a service-connected right foot 
disability.  

The case is Remanded for the following actions:  

1.  The RO must review the entire record 
inthis case, and determine whether new 
and material evidence has been submitted 
to reopen the claims for service 
connection for a right knee disability 
and a low back disability.  The claimant 
and his representative must be notified 
of thatdetermination and of his right to 
appeal.

2.  The RO must ensure that all notice 
and duty to assist provisions in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) are properly applied in 
the development of these claims.
In the event the claims cannot be resolved to the 
satisfaction of the appellant, the RO should send the 
appellant and his representative a supplementary stement of 
the case and allow them an opportunity to respond before the 
claims are returned to the Board.

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




